OPINION OF THE COURT
PER CURIAM:
For the reasons set out in the opinion of the U. S. Army Court of Military Review in this case,1 the three questions certified to this Court by the Acting Judge Advocate General of the Army are answered in the affirmative. In so doing, we adopt2 the development and the analysis of that court in resolving these issues.
The decision of the United States Army Court of Military Review is affirmed.
Judge PERRY did not participate in the decision of this case.

. United States v. Miller, 50 C.M.R. 303 (ACMR 1975).


. We concur in the opinion below with two caveats: (1) That court’s statement:
“If such other access [than through the appellant’s room] had been available [to the air conditioning duct] and used, we would have no hesitancy in finding the appellant had neither an expectation of privacy, nor, because of his trespass into the duct, a protected property interest.” United States v. Miller, supra at 306. (2) Part III of that court’s opinion which addressed the factual insufficiency of the evidence to support the convictions for sales of marihuana, which matter properly was reviewed by that court under Article 66, Uniform Code of Military Justice, 10 U.S.C. § 866, but which is not within our province under Article 67, UCMJ, 10 U.S.C. § 867.